Citation Nr: 1123826	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-34 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral knee pain and lower leg muscle disorder with flat feet.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection for low back disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from a June 1978 to November 1978.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In the January 2007 rating decision, the RO also denied the Veteran's claim for service connection of depression.  He filed a Notice of Disagreement with respect to this denial, as well as a Substantive Appeal; however, in a November 2007 statement, prior to certification of the appeal to the Board, the Veteran withdrew his appeal.  As there is no remaining issue of law or fact with respect to this claim, it is not before the Board at this time.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

The issues of entitlement to service connection for bilateral knee pain and lower leg muscle disorder with flat feet, a left foot disability and low back disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's application to reopen his claim for service connection of bilateral knee pain and lower leg muscle disorder with flat feet was last denied in a June 2005 rating decision, which he did not appeal.

2.  Evidence received since the June 2005 rating decision is new and material and raises a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's June 2005 rating decision denying the Veteran's application to reopen his claim for service connection of bilateral knee pain and lower leg muscle disorder with flat feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received since the June 2005 rating decision and the claim of entitlement to service connection for bilateral knee pain and lower leg muscle disorder with flat feet is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim addressed herein, considering the favorable outcome detailed below as to the reopening of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2009).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R.  3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).
When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).  

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The appellant's request to reopen his claim was denied in June 2005 because new and material evidence had not been received showing a nexus between the claimed condition and service.  The Veteran did not appeal this decision and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the June 2005 rating decision the evidence of record consisted of the Veteran's service treatment records, his claim and VA medical records.  The RO denied the claim on the grounds that new and material evidence had not been received showing a nexus between the Veteran's bilateral knee condition and service.  In a statement dated in March 2005, the Veteran expressed his desire to reopen a claim for a bilateral knee condition that had started while he was in the military.  

New and material evidence has been received.  In a February 2007 statement the Veteran explained that his feet, legs and knees were not "giving [him] the problems prior to enlistment."  He expressed, essentially, that he had had pain in his feet, legs and knees since basic training.  When this new statement regarding continued pain is considered with the Veteran's service treatment records, which note complaints regarding the legs and feet, there is a reasonable possibility that the claim could be substantiated.  As noted above, new and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  Accordingly, as this evidence is new and relates to the unestablished nexus between such a condition and service, the claim is reopened.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee pain and lower leg muscle disorder with flat feet, and the claim is reopened; to this extent only is the appeal granted.  


REMAND

A review of the record discloses that the Veteran has filed for Social Security Administration (SSA) disability benefits based on the disabilities involved in the present appeal.  There is no indication of any effort to obtain the records associated with his claim for SSA benefits.  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

A review of the Veteran's service treatment records documents that he entered service with asymptomatic pes planus.  See June 1977 report of medical examination.  At entrance, the Veteran denied having ever had swollen or painful joints, "trick" or locked knee and foot trouble.   See June 1977 report of medical history. 
An August 1978 service treatment record documents a complaint of "leg and foot problem" and that the Veteran could not pass the physical fitness test or march because of flat feet and one leg which was shorter than the other.  A September 1978 record documents a complaint of left knee pain for 6 days.

In September 1978 the Veteran received a medical examination pursuant to a Chapter 5 discharge.  The Veteran's feet were abnormal on clinical evaluation.  His lower extremities, excluding the feet, were noted as normal, yet "water on knee" was noted by the examiner on the Veteran's report of medical history, in which he noted having had swollen or painful joints, cramps in his legs, bone, joint or other deformity and foot trouble.  

An October 1978 record reflects a complaint of a sore left leg that "may have water on it."  An October 1978 musculoskeletal extremity record also documents a complaint of bilateral calf pain for 2 months.  A muscle strain was assessed at this time.  

With respect to the reopened claim for service connection of bilateral knee pain and lower leg muscle disorder with flat feet, the Board finds that a medical examination is necessary to decide it.  The Veteran now complains of pain in his feet, legs and knees since service and the evidence shows diagnosed disabilities of the Veteran's lower extremities.  This suggests that the Veteran may have such disability/ies, incurred or aggravated in service.  Accordingly, the Board finds that the Veteran should be afforded a VA examination to address this claim.  Furthermore, given that the issue of entitlement to service connection for a left foot disability has also been perfected for appeal, and that foot disability also appears to be encompassed within the now reopened claim, the Board finds that this examination should include an etiology opinion in regard to all disabilities identified in the feet.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be made to obtain from the SSA the records pertinent to the Veteran's claim for SSA disability benefits.  If such records are unavailable a notation to that effect should be made in the claims file.

2.  After the development directed in paragraph 2 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination to address the etiology of the Veteran's claimed bilateral knee pain and lower leg muscle disorder with flat feet.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder must be made available for review in conjunction with the opinion.  The examiner should render a specific diagnosis as to all disabilities identified in the knees, lower extremities, and feet.

a. As to the Veteran's pes planus, the examiner should address the likelihood that the Veteran's pre-existing bilateral pes planus increased in severity during active service.  If it is determined that the disability did increase in severity in service, the examiner should offer an opinion as to whether such worsening represented a temporary flare-up and/or was beyond the natural progression thereof.  

b. As to any other disabilities identified in the knees, feet, or lower extremities, the examiner is also asked to address whether it is at least as likely as not that such disability had its onset in service or is otherwise related to service.  

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim. Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  The Veteran's claims file must be made available to the examiner for review in conjunction with the examination.

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


